Citation Nr: 0101582	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
September 1991, including service in the Persian Gulf War 
from August 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied, as not well grounded, the 
veteran's claim of entitlement to service connection for low 
back disability.  In that same rating action, the RO proposed 
to adjudicate the veteran as incompetent for VA compensation 
purposes; in a November 1998 rating action, the RO formally 
determined that the veteran was not competent to handle the 
disbursement of VA funds.  Thereafter, the RO appointed the 
veteran's sister as his custodian and she is prosecuting this 
appeal on his behalf.

As a preliminary matter, the Board observes that the June 
1999 statement of the case (SOC) identifies a June 1999 
rating decision, in which the RO confirmed and continued the 
September 1998 denial of the veteran's claim of service 
connection for low back disability, as the rating action on 
appeal.  Subsequent to the RO's preparation of the June 1999 
SOC, however, the United States Court of Appeals for Veterans 
Claims) (Court) decided the case of Muehl v. West, 13 Vet. 
App. 159 (1999).  In Muehl, the Court held that where, as 
here, pertinent evidence is presented or secured within one 
year of the date of the mailing of the notice of the 
decision, that evidence must be considered to have been filed 
in connection with his initial claim.  See Id. at 161-62.  In 
this case, in May 1999, the veteran filed a copy of a report 
dated earlier that month prepared by his private physician, 
Dr. James T. Saunders.

The Board further notes that, in June 1998, the veteran filed 
a VA Form 21-526, a formal application for compensation or 
pension.  A review of this application shows that, in 
addition to asserting a claim of service connection for low 
back disability, he requested service connection for 
"Huntington's chorea possibility (sic)."  In this regard, 
the Board observes that a June 1998 VA outpatient treatment 
entry reflects that the onset of the disability might have 
been more than ten years earlier and that a July 1998 VA 
hospitalization report indicates that the veteran had likely 
had the disease "for at least the last several years."  To 
date, however, VA has not considered this claim.  In light of 
the foregoing, this issue is referred to the RO for 
appropriate action and development.  


REMAND

The appellant contends that service connection is warranted 
for low back disability because the veteran's chronic low 
back problems had their onset during service.  In support, 
she notes that the veteran was treated and diagnosed as 
having low back pain on January 17, 1991.  In this regard, 
the appellant further points out that the veteran's service 
medical records, dated subsequent to January 17, 1991, have 
not been associated with the claims folder.  In addition, she 
cites to Dr. Saunder's May 1999 report, in which he indicated 
that he had reviewed the January 1991 entry and noted that he 
had treated the veteran for that condition from June 1993 to 
December 1994.  Finally, the appellant argues that if the 
Board concludes that the evidence of record is not sufficient 
to grant service connection for low back disability, that the 
Board obtain a medical opinion from an examiner based on his 
or her review of the veteran's medical records.

As noted in the introduction, in September 1998, the RO 
denied this claim on the basis that it was not well grounded.  
Thereafter, in a June 1999 rating action, a copy of which was 
issued as part of the SOC dated later that same month, the RO 
confirmed and continued the denial of this claim on that same 
basis.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

As the appellant has correctly pointed out, no service 
medical records dated subsequent to January 17, 1991, have 
been associated with the claims folder.  There is no 
separation examination report.  The RO should make another 
request for service records.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  In addition, as discussed above, the 
record reveals that the veteran has received treatment for 
his disability from Dr. Saunders; however, to date, VA has 
not requested copies of Dr. Saunder's records of that 
treatment.  Further, the record shows that the veteran 
receives regular inpatient and outpatient treatment at the 
Hampton, Virginia, VA Medical Center.  In this regard, a 
review of the claims folder shows that VA treatment records 
from this facility, dated subsequent to July 1998, are not of 
record.  This is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the claims folder 
reflects that the veteran was awarded disability benefits 
from the Social Security Administration (SSA).  As such, the 
RO must obtain these post-service medical records, as well as 
any SSA determination, together with the records upon which 
it was based, because they might contain diagnostic studies 
and other conclusions that might be determinative in the 
disposition of this claim.  

In addition, during the course of this appeal, the veteran 
was not afforded a VA examination.  In light of the veteran's 
documented dementia, the recently enacted law, the 
appellant's arguments and the medical evidence of record, the 
Board concludes that this claim must be remanded for further 
development, to include obtaining either a medical opinion 
from a VA examiner, subsequent to his or her review of the 
record, or, if necessary, following a physical examination, 
as to whether it is at least as likely as not that the 
veteran has a low back disability that had its onset during 
service.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  In 
addition, prior to scheduling such an examination, the RO 
records must associate with the claims folder any pertinent 
outstanding records discussed above, which must be reviewed 
by the VA examiner prior to the issuance of his or her 
report.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  This must 
specifically include the records of the veteran's treatment 
by Dr. Saunders.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any service medical 
and/or hospitalization records not 
already associated with the claims 
folder.  This should specifically include 
the separation examination report, if 
any, and any records dated since January 
17, 1991.  If no such records are 
available, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for low back problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's pertinent treatment at the 
Hampton, Virginia, VA Medical Center, 
dated since July 1998, and from Dr. James 
T. Saunders.  The aid of the appellant in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant should be 
informed in writing.

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the appellant must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate VA examiner, 
or, if, in the opinion of that examiner a 
physical examination is necessary, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of any low back 
disability found to be present.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
physician who is designated to examine 
the veteran and/or his claims folder 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any low back disability found to be 
present is related to the veteran's 
period of service.  The physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, and if 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

